DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons For Allowance
02.	Claims 1, 2, 4 – 8, 10 – 14, and 16 – 18 have been considered and deemed allowable.  The following is an examiner’s statement of reasons for allowance:
	It is the examiner’s opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor rendered obvious the specific unification of data sources taught by the Applicant.  The Examiner finds no single prior art reference teaching of extending and OLTP by adding a new attribute and a function associated with tables of the OLTP, persisting the extended OLTP data source, and accessing the OLTP by an OLAP application, which accesses and calculates a value for the function based on the attribute, as recited in independent claims 1, 7, and 13.  A thorough search of the prior art reveals the primary references Hammerly (US PGPub 2009/0287737) and Soylemez (US PGPub 2004/0236767), which were previously used to reject the claims.  Hammerly discloses a similar method in that OLTP databases are used, which allows for adding new attributes and properties to tables.  However, Hammerly does not disclose accessing the data source by an OLAP application.  Soylemez discloses a similar method in that an OLAP application can be used to access an OLTP.  However, Soylemez does not disclose that the OLAP application 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
03.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

May 8, 2021